Citation Nr: 1603953	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation for a compression fracture at L2 in excess of 10 percent from March 7, 2005, to October 22, 2013; and in excess of 20 percent from October 23, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1978, and from June 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Board hearing in November 2007.  A transcript of that hearing has been associated with the claims folder.

In September 2008, the Board remanded the increased rating issue currently on appeal for further development.  In November 2008, the RO granted an evaluation of 10 percent for a compression fracture at L2, effective March 7, 2005.  In June 2009 and April 2010, the Board remanded the increased rating issue currently on appeal for further development.  

In May 2010, the Appeals Management Center (AMC) granted a separate initial 10 percent rating for radiculopathy of the left leg and foot associated with the service-connected low back disability, effective March 7, 2005.  A June 2011 rating decision granted an evaluation of 40 percent for radiculopathy of the left leg and foot, effective June 29, 2010.  

In December 2012, the Board remanded the increased rating issue currently on appeal to schedule the Veteran for a new Board hearing, as the individual who conducted the prior hearing no longer operates in a capacity to decide appeals.  The Veteran testified before the undersigned at a February 2013 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In June 2013, the Board remanded the increased rating and TDIU issues currently on appeal for further development.  The Board requested that the Veteran be scheduled for a new VA examination for his back disability and that the TDIU issue be referred to the Director of Compensation and Pension for extraschedular consideration.  The Veteran underwent a VA examination in December 2013.

An April 2014 rating decision granted an evaluation of 10 percent for nondisplaced fracture at C6, effective from July 6, 2011.  A May 2014 rating decision granted a separate evaluation of 20 percent for radiculopathy of the left upper extremity, effective from July 6, 2011.  The Director of Compensation and Pension denied TDIU on an extraschedular basis in March 2015.  

Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1.  For the period from March 7, 2005, to October 22, 2013, the Veteran's compression fracture at L2 was manifested by subjective complaints of pain; objective findings reflected pain on motion, weakness, tenderness, guarding, and range of motion functionally limited to no worse than flexion of 90 degrees, extension of 10 degrees, lateral flexion in each direction of 10 degrees, and lateral rotation in each direction of 15 degrees.

2.  For the period from October 23, 2013, the Veteran's compression fracture at L2 was manifested by subjective complaints of pain; objective findings reflected pain on motion, muscle spasms, tenderness, guarding, and range of motion functionally limited to no worse than flexion of 55 degrees, extension of 10 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 20 degrees.

3.  The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for a compression fracture at L2, from March 7, 2005, to October 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242-5237 (2015).

2.  The criteria for establishing an evaluation in excess of 20 percent for a compression fracture at L2, from October 23, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242-5237 (2015).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In connection with the Veteran's claim for increase for a compression fracture at L2, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  A letter in March 2005 set out the type of evidence needed to substantiate his claim.

Concerning the Veteran's claim for a TDIU, given the favorable action taken below, the Board will not further discuss whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations for his claims in April 2005, November 2008, June 2010, August 2013, and October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Evaluation for a Compression Fracture at L2

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In its July 2005 and May 2014 rating decisions, the RO evaluated the Veteran's compression fracture at L2 in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  In the July 2005 decision, the RO assigned the Veteran an evaluation of 10 percent, effective March 7, 2005.  In the March 2014, decision, the RO increased the evaluation for the disability to 20 percent, effective October 23, 2013.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The relevant evidence in this case consist of VA examinations conducted in April 2005, November 2008, June 2010, and October 2013; VA treatment records from February 2005 to February 2013; Social Security Administration (SSA) records; as well as the Veteran's statements.  

VA treatment records in February 2005 reflected range of motion within normal limits, normal gait, and good balance.  An MRI showed no significant disc abnormalities at any lumbar level, minor bilateral articular facet hypertrophy at L4-L5 and L5-S1, as well as minor central stenosis and bilateral neural foraminal narrowing at L4/L5.   

At the April 2005 VA examination, the Veteran described his low back pain as "achy," and reported that he had daily pain rated at an eight out of ten, as well as daily flare-ups rated at a ten out of ten.  He stated that the flare-ups were precipitated by working and alleviated by pain medications, with no functional impairment.  The Veteran did not report any bowel or bladder complaints, but he had numbness in his left lower extremity and the lateral toes, as well as stinging sensations in his lower extremities.  The Veteran was currently employed and contended that he had missed about 14 days over the past four months.  Recreational activities that involved lifting were limited but he was still able to drive.  Range of motion was found to be flexion of 90 degrees, extension of 30 degrees, lateral flexion in each direction of 30 degrees, and lateral rotation in each direction of 30 degrees.  There was no pain, fatigue, or weakness on range of motion, and no additional limitation of motion with repetition.  There were no muscle spasms and no guarding with range of motion testing.  The examiner found that there was tenderness on palpation of the left sacroiliac joint but no tenderness to palpation over the upper lumbar area where he is noted to have had the compression fracture.  Multiple views of the spine revealed minimal sclerosis about the articular facets at L5-S1 bilaterally, but no significant intervertebral disc space narrowing.  There was no evidence of fracture, subluxation, or other acute pathology.  

MRI impressions in January 2006 reflected mild degenerative disc changes at the L4-5 and L5-S1 levels, and mild spinal stenosis at the L4-5 level.  VA treatment records in June 2006 revealed disc bulging bilaterally at the L4 and L5 level, spinal stenosis at the L4-L5 level, and bulging disc at the L5-S1 level.  The Veteran also had evidence of articular facet hypertrophy at L4 and L5.  The examiner advised the Veteran to avoid pushing, pulling, and lifting more than 20 pounds, and to avoid prolonged standing and excessive walking.  

SSA medical records in September 2006 revealed no gross muscle asymmetry, palpable tenderness greater on the left than right side at L1-5, and no muscle spasms.  Range of motion was found to be flexion of 90 degrees, extension of 25 degrees, lateral flexion in each direction of 25 degrees, and lateral rotation in each direction of 20 degrees.  The Veteran had an antalgic gait toward the right.  The SSA examiner stated that, based on the Veteran's physical examination, he would be able to occasionally lift or carry at least 10 to 20 pounds for up to one-third to one-half of an 8-hour work day; that he would be able to stand or walk for up to four hours in an 8-hour work day, or to sit with normal breaks for six to eight hours in an 8-hour day.  The examiner reported that he could occasionally lift or carry 50 pounds, frequently lift or carry 25 pounds, and push or pull unlimited weight.  

Documentation for SSA disability filled out by the Veteran's VA physician in March 2007 showed that the Veteran could occasionally carry 10 pounds; frequently carry less than 10 pounds; stand, sit and walk less than two hours in an 8-hour period; sit for 15 minutes and stand for 20 minutes before having to change positions; and that he needed to be able to shift at will from sitting to standing or walking.  In addition, the Veteran would need to lie down two to three times a day.  The doctor diagnosed him with a herniated cervical disc causing myelopathy and radiculopathy, nerve root spinal stenosis, and degenerative joint disease (DJD).  The doctor stated that the Veteran could never twist, stoop (bend), or crouch; that he could occasionally climb stairs and ladders; and that he had impaired reaching, feeling, pushing, and pulling.  Further, he was not impaired in handling and fingering, though the radiculopathy caused limitations in the deltoid muscles, which resulted in difficulty raising his hands above his shoulders.  He also he had limitation of vision due to cataracts and limitation on kneeling (no crawling).  The physician stated that on average he would miss work more than four times a months.  

In an October 2008 statement to SSA, the Veteran claimed that his pain was constant and interfered with his physical and mental abilities.  He contended that his pain medication made him dizzy and lightheaded such that he often could not communicate his thoughts or remember things, and that he could no longer drive.  He stated that his left foot and calf swelled up daily and that he was unable to sleep for more than four hours due to back pain.  He contended that the pain in his lower back, neck, and hip varied from a dull ache to a sharp shooting pain.  

At the November 2008 VA examination, the Veteran denied any bowel or bladder incontinence, and reported that he could only walk about 30-40 feet before he had to sit down.  He contended that he was limited in the types of household chores he could do and that he was unable to drive due to his pain medication.  The examiner found that he had mild to moderate tenderness in the lower back.  Range of motion was found to be flexion of 90 degrees, extension of 15 degrees, lateral flexion in each direction of 30 degree, and lateral rotation in each direction of 30 degree.  There was pain and guarding throughout the range of motion, but no additional limitation of motion on repetition.  The examiner diagnosed him with degenerative disc disease (DDD) of the lumbosacral spine with no evidence from studies of radiculopathy or nerve root compression that would cause the left lower extremity pain.  

VA treatment records in May 2008 and December 2008 showed that the Veteran complained of daily urine incontinence and bowel problems, to include constipation and diarrhea.  

At the June 2010 VA examination, the Veteran reported constant moderate pain in his back but no bowel or bladder problems.  The examiner observed normal gait, no ankylosis, no muscle spasms, no atrophy, and no pain on motion; there was tenderness and weakness throughout the lower back.  Range of motion was found to be flexion of 100 degrees, extension of 10 degrees, lateral flexion in each direction of 10 degrees, and lateral rotation in each direction of 15 degrees.  There was pain throughout the range of motion but no additional limitation of motion after repetition.  The examiner found that the sciatic nerve affected decreased sensation to light touch.  Further, the examiner commented that the Veteran was "on significant narcotic medication" and "would not be able to continue in gainful employment under the pain control regimen" in either sedentary or active employment.  

VA treatment records in February 2012 revealed tender and stiff cervical paraspinal muscles and lumbar paraspinal muscles.  The Veteran had decreased sensation on his left side at the L4, L5, and S1 dermatomes as compared to the right.  The examiner found that muscle tone was decreased in the left upper extremity.  In November 2012, VA treatment records showed that the Veteran had tender and stiff cervical paraspinal muscle, and tender and stiff lumbar paraspinal muscle on both sides.  

At his February 2013 hearing, the Veteran testified that he could not walk very far or carry anything, and that he believed that he could bend forward 30 degrees or less.  He stated that he experienced muscle spasms and tightness, as well as visible knots in his back.  He contended that he could only rotate laterally a little bit and that he could not extend his back.  Further, the Veteran claimed that his physicians instructed him to stop working due to his back pain and medications.  He stated that used to work as a forklift operator while standing up, which aggravated the injury.  

At the October 2013 VA examination, the Veteran contended that he experienced flare-ups and had difficulty with prolonged walking and standing.  The examiner diagnosed the Veteran with DDD/DJD of the lumbar spine with left radiculopathy.  Range of motion was found to be flexion of 55 degrees, extension of 10 degrees, lateral flexion in each direction of 20 degrees, lateral rotation of 20 degrees.  There was pain on motion throughout the movements but no additional limitation of motion with repetition.  The examiner noted functional loss due to lessened, weakened, and painful movement; and interference with standing, sitting, and weight-bearing.  The examiner diagnosed the Veteran with no radiculopathy in the lower right extremity, and severe radiculopathy in the lower left extremity, with no other neurological abnormalities.  Further, the examiner diagnosed the Veteran with IVDS, with no incapacitating episodes.  The examiner found that he would be unable to perform heavy lifting or repetitive bending at the waist but that there were no restrictions on sedentary work.  In addition, the examiner stated that he was unable to determine any decrease in range of motion due to pain, weakness, fatigue, incoordination, or when the joints were used repeatedly over a period of time, without examining the joints during the above times.  He commented that there was insufficient medical history from the Veteran to determine any loss of range of motion and that any estimation would be speculation on his part.  

Upon review of the evidence, the Board finds that an evaluation in excess of 10 percent for a compression fracture at L2 from March 7, 2005, to October 22, 2013, is not warranted.  Further, the Board finds that an evaluation in excess of 20 percent for a compression fracture at L2 from October 23, 2013, is not warranted.

In connection with the Veteran's back disability for the period from March 7, 2005, to October 22, 2013, the Board finds that an evaluation in excess of 10 percent for a compression fracture at L2 is not warranted.  The Board notes that VA treatment records and VA examinations do not reflect forward flexion of the thoracolumbar spine greater than 30 degrees, but no greater than 60 degrees, even when considering pain on motion.  Specifically, the Board finds that during this time period, the Veteran demonstrated flexion no worse than 90 degrees, with objective pain at 90 degrees.  The Board also notes that VA treatment records and SSA records do not contain evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but no greater than 60 degrees.  Therefore, the Board does not find that an evaluation in excess of 10 percent from March 7, 2005, to October 22, 2013, is warranted under the rating criteria, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 38 C.F.R. § 4.71(a), General Rating Formula.

Turning to the period from October 23, 2013, the Board finds that an evaluation in excess of 20 percent for a compression fracture at L2 is not warranted.  The Board notes that the evidence of record does not reflect forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Specifically, the Board finds that during this time period, the Veteran demonstrated forward flexion no worse than 55 degrees, with objective pain at 55 degrees.  The Board acknowledges that the VA examiner stated that he was unable to determine any decrease in range of motion due to pain, weakness, fatigue, incoordination, or when the joints are used repeatedly over a period of time without examining the joints during the above times, and that any estimation would be speculation on his part.  However, the Board finds that the statement is sufficient to satisfy the Deluca and Mitchell criteria.  While the Veteran stated that he experienced flare-ups, the VA examiner remarked that he had insufficient medical history from the Veteran to determine any additional limitation of motion during those flare-ups.  Further, the October 2013 VA examination noted at which degree objective evidence of pain began and the maximum end points for each movement.  The Board also notes that VA treatment records and SSA records do not contain evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board does not find that an evaluation in excess of 20 percent from October 23, 2013, is warranted under the rating criteria, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 38 C.F.R. § 4.71(a), General Rating Formula. 

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  The record reflects that the Veteran's disability is manifested by IVDS that did not result in incapacitating episodes during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In that connection, the Board notes that at his April 2005 VA examination, the Veteran stated that he had missed 14 days of work over the past four months.  However, there is no evidence of record on how many incapacitating episodes the Veteran had over a 12-month period, or evidence that a physician had prescribed bed rest during the 4-month period.  Further, the Board notes that this is the only evidence of record that the Veteran experienced incapacitating episodes.  Thus, a higher rating under IVDS is not warranted in this case.  

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is service connected for radiculopathy of the left lower extremities associated with his compression fracture at L2, and radiculopathy of the left upper extremities associated with his nondisplaced cervical fracture at C6.  Further, while VA treatment records in May 2008 and December 2008 show that the Veteran had daily urinary incontinence and bowel troubles, he specifically denied experiencing any bowel and bladder problems at each VA examination.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The Board has also considered the Veteran's contentions that he could not forward flex more than 30 degrees, that he could not extend, and that he could only rotate laterally a little bit.  The Board notes that the Veteran is competent to report that he has pain, muscle spasms, tenderness, incoordination, or fatigue.  However, when the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  Thus, because the Diagnostic Code requires measurements of the Veteran's ability to forward flex, or a medical opinion diagnosing favorable ankylosis of the thoracolumbar spine, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Veteran's lay statements with respect to the severity of his service-connected compression fracture at L2 do not constitute competent evidence and have little to no probative value.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 10 percent for a compression fracture at L2, from March 7, 2005, to October 22, 2013, must be denied.  Further, the Board finds that an evaluation in excess of 20 percent for a compression fracture at L2, from October 23, 2013, must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of thoracolumbar spine disabilities, such as forward flexion of 30 degrees or less and favorable ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's thoracolumbar spine disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any frequent periods of hospitalization due to his thoracolumbar spine disability.  Additionally, the diagnostic criteria adequately take into account his periods of incapacitation.  Simply put, the Veteran's thoracolumbar spine disability does not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.

III. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for radiculopathy of the left lower extremity associated with a compression fracture at L2, rated as 10 percent disabling from March 7, 2005, to June 28, 2010, and as 40 percent disabling from June 29, 2010.  He has been awarded service connection for a compression fracture at L2, rated as 10 percent disabling from August 29, 1978, to June 22, 1981 (discontinued due to active duty); rated as noncompensable from August 29, 1992, to March 6, 2005; as 10 percent disabling from March 7, 2005 to October 22, 2013; and as 20 percent disabling from October 23, 2013.  He has been awarded service connection for radiculopathy of the left upper extremity associated with a nondisplaced cervical fracture at C6, rated as 20 percent disabling from July 6, 2011.  He has also been awarded service connection for a nondisplaced cervical fracture at C6, rated as noncompensable from August 29, 1992, to July 5, 2011, and as 10 percent disabling from July 6, 2011.  Finally, he had been awarded service connection for chronic anterior cruciate ligament deficiency in the right knee, rated as noncompensable from August 29, 1992.  The Veteran's combined disability rating is 10 percent from August 29, 1978; no combined percentage from June 22, 1981; 10 percent from August 29, 1992; 20 percent from March 7, 2005; 50 percent from June 29, 2010; 60 percent from July 6, 2011; and 70 percent from October 23, 2013.

Given the 60 percent rating for the single disability encompassing the compression fracture at L2, the nondisplaced cervical fracture at C6, and the radiculopathy of the left upper and lower extremities, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history and education indicates that he last worked as a forklift operator and that he is a high school graduate.  He states that he had to stop working in March 2006 due to his multiple medical problems.

As an initial matter, the Board notes that the Veteran was awarded a permanent and total pension for nonservice-connected disabilities in May 2007 on an extraschedular basis on the grounds that the Veteran's "neck pain, radiculopathy symptoms, and [his] limited education and employment history [made it] unlikely that [he] would be able to sustain and retain any form of gainful employment."  In February 2008, the RO denied TDIU for service-connected disabilities, to include a compression fracture at L2, nondisplaced cervical fracture at C6, and a right knee disability.  The Board notes that the Veteran has been service-connected for radiculopathy of the left lower extremities since March 7, 2005, and for radiculopathy of the left upper extremities since July 6, 2011.

The Board notes that there is conflicting evidence of record as to the impact of the Veteran's disabilities on his ability to work.  At his April 2005 VA examination, the examiner found that while the Veteran was still employed, he had missed 14 days in the last four months due to his back disability, and that he was limited in doing activities that involved lifting.  In June 2005, a VA physician informed the Veteran that he should avoid pulling, pushing, and lifting more than 20 pounds, and that he should avoid prolonged standing and excessive walking.  

In July 2006, the Veteran stated that he could no longer work or perform house chores like mowing the yard, and that he could not let his daughter sit on his lap due to his back disability.  In September 2006, he stated that his pain medication was not effective, and that he could not lift, bend, walk, or stand for prolonged periods of time.  However, the September 2006 SSA examiner found that the Veteran could occasionally lift or carry 50 pounds, frequently lift or carry 25 pounds, stand or walk for six hours in an 8-hour workday, sit for six hours in an 8-hour workday, and push or pull unlimited weight.  

In March 2007, the Veteran's VA physician remarked that the Veteran could occasionally carry 10 pounds, frequently carry less than 10 pounds, stand and walk for less than two hours in an 8-hour period, and sit for 15 minutes and stand for 20 minutes before having to change positions.  The VA physician stated that he could never twist or bend, and that he could occasionally climb stairs or ladders.  At his November 2007 hearing, the Veteran stated that he had worked while in pain but that he had had to miss workdays or go home early due to pain and numbness in his left leg.  

In an October 2008 statement to SSA, the Veteran reported that he had constant pain that interfered with his physical and mental abilities, and that his pain medication made him dizzy and lightheaded, which prevented him from driving or properly communicating.  At his November 2008 VA examination, the Veteran reported that he could only walk 30 to 40 feet before he had to sit down, that he was limited in the types of household chores he could perform due to the pain, and that his medication limited his ability to drive.  

At his June 2010 VA examination, the examiner found that the Veteran was on significant narcotic medication and that he would not be able to continue in gainful employment under his current pain control regimen in either sedentary or active employment.  

VA treatment records in February 2011 revealed that the Veteran had significant difficulty with ambulation and that he was restricted in activities that involved continuous pushing and pulling.  The physician requested that the Veteran avoid pushing, pulling, and lifting more than five to ten pounds, and to avoid prolonged standing, sitting, and walking.  In February 2013, a VA physician instructed the Veteran to avoid pushing, pulling, and lifting more than 15 to 20 pounds, and to avoid prolonged standing, sitting, and walking.  

At his February 2013 hearing, the Veteran testified that physicians had instructed him to stop working due to his back disability and pain medications.  He stated that he used to work as a forklift operator while standing up, which aggravated the injury.  

At his August 2013 VA cervical spine examination, the examiner found that the Veteran had functional loss due to lessened and painful movement, but that the disability did not impact his ability to work.  At his October 2013 VA thoracolumbar spine examination, the examiner stated that the Veteran would be unable to perform heavy lifting or repetitive bending at the waist, but that there were no restrictions on sedentary work.  

After having reviewed the record and weighed the evidence, both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board acknowledges the VA examiners' August 2013 and October 2013 conclusions that the Veteran's disabilities did not impact his ability on sedentary work.  However, the Veteran stated on numerous occasions that his pain medication interfered with his ability to operate machinery as well as his ability to communicate his thoughts.  His statements are corroborated by the June 2010 VA examination, which noted that the Veteran was on significant narcotic medication such that he would not be able to continue in gainful employment under his current pain control regimen in either sedentary or active employment.  Further, VA treatment records in March 2007, November 2008, February 2011, and February 2013 all noted limitation of activities requiring pushing, pulling, lifting, standing, sitting, and walking. 

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation for a compression fracture at L2 in excess of 10 percent from March 7, 2005 to October 22, 2013; and in excess of 20 percent from October 23, 2013, is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


